ORDER

PER CURIAM.
Michael Babcock (Appellant) appeals from a trial court judgment denying Appellant’s Motion to Set Aside Default Judgment. We have reviewed the briefs of the parties and the record on appeal and *87conclude that the trial court did not abuse its discretion in denying Appellant’s Motion to Set Aside Default Judgment because the motion does not state facts constituting a meritorious defense and does not show good cause. Hinton v. Proctor & Schwartz, Inc., 99 S.W.3d 454, 458 (Mo.App. E.D.2003); Rule 74.05(d).1 An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).

. All rule references are to Mo. R. Civ. P.2004, unless otherwise indicated.